Citation Nr: 1217411	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 determination issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises of the Philadelphia, Pennsylvania, Regional Office (RO).  

In an April 2012 brief, the Veteran's representative asserted that a statement of the case (SOC) had not been issued.  However, the file reflects that a SOC was issued in May 2008 and that the Veteran timely filed a VA Form 9 Substantive Appeal in June 2008.  

In the April 2012 brief, the representative stated that the Veteran waived local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO, including evidence regarding relevant criminal proceedings in which he was involved.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The question at hand is whether the overpayment of compensation benefits was properly created, and, if so, whether a waiver of overpayment should be granted.  

The Veteran and his representative assert that the conviction for which he was incarcerated was overturned on appeal.  Specifically, the Veteran's representative stated in an April 2012 brief that the Veteran's conviction and incarceration for violation of his probation was overturned, found to have violated his procedural due process, and held unconstitutional.  

Where a conviction is overturned on appeal, any compensation or dependency and indemnity compensation withheld as a result of incarceration for such conviction shall be restored to the beneficiary.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. 
§ 3.665 (2011).

It is unclear whether the Veteran's assertions are accurate.  The claims file demonstrates that the Veteran's parole was revoked and he was subsequently incarcerated for convictions in three separate cases.  The claims file demonstrates that the revocation of parole in one of those cases was indeed overturned by the Circuit Court of the Seventeenth Judicial Circuit of Broward County, Florida.  However, that Court did not overturn the disposition of the other two cases.  

The claims file demonstrates that the Veteran pursued an appeal of his convictions and incarceration, but does not contain the complete record regarding the appeal of the other two cases.  There is some question as to whether the Veteran's assertions are accurate.  Therefore, a remand is necessary to determine the disposition of the appeal and whether his conviction in all three cases was overturned.  The propriety of the creation of overpayment must be determined before consideration of a waiver of overpayment can be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran's convictions, for which he was incarcerated between October 2006 and October 2009, were overturned.  

2.  Once the above development has been completed, readjudicate the issue here on appeal in accordance with the regulations, including, but not limited to, 38 C.F.R. § 6.665(m).  

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


